Citation Nr: 1539333	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-22 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability, including secondary to service-connected right knee disability, status post replacement.


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to September 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In June 2015, the RO scheduled the Veteran for a Travel Board hearing to be held on July 23, 2015.  Prior to the hearing date, the Veteran requested that the hearing be rescheduled for a later date due to his spouse's medical condition.  

Accordingly, the case is remanded for the following action:  

Schedule the Veteran for hearing before the Board to be held at the RO (Travel Board hearing), according to the date of his original request for such a hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




